                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Melie I.,                                         File No. 18-cv-1657 (ECT/HB)

             Petitioner,

v.

Kevin McAleenan, Secretary of Homeland
Security; William Barr, Attorney General;           ORDER ON REPORT
Ronald Vitiello, Acting Director of               AND RECOMMENDATION
Immigration and Customs Enforcement;
Peter Berg, St. Paul Immigration and
Customs Enforcement Field Office Director;
and Kurt Freitag, Freeborn County Sheriff,

           Respondents.1
________________________________________________________________________

       Petitioner Melie I., a native and citizen of Nigeria who has been held in detention

since December 13, 2017, pending the outcome of his removal proceedings, seeks a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. See Am. Pet. ¶¶ 15, 30 [ECF No. 35]; see

generally id. On January 7, 2019, United States Magistrate Judge Hildy Bowbeer issued a

Report and Recommendation that recommended granting in part and denying in part Melie

I.’s Amended Petition for Writ of Habeas Corpus [ECF No. 35], and also recommended

denying Melie I.’s Motion for Emergency Preliminary Injunction [ECF No. 17] and his

Motion to Expedite Order to Show Cause [ECF No. 18]. ECF No. 40 at 18–19 (“R&R”).


1
        Acting Secretary of Homeland Security Kevin McAleenan is substituted for former
Secretary of Homeland Security Kirstjen Nielsen and St. Paul Immigration and Customs
Enforcement Field Office Director Leslie Tritten is substituted for her predecessor Peter
Berg because a “[public] officer’s successor is automatically substituted as a party” and
“[l]ater proceedings should be in the substituted party’s name.” Fed. R. Civ. P. 25(d).
       No Party objected to the Report and Recommendation insofar as it recommended

denying Melie I.’s motions, and the Court therefore reviews those aspects of the Report

and Recommendation for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, the Report and

Recommendation will be accepted with respect to its treatment of Melie I.’s motions for

an emergency preliminary injunction and to expedite an order to show cause, and those

motions will be denied for the reasons explained by Magistrate Judge Bowbeer.

       Respondents have filed objections to the Report and Recommendation in one

respect, though. See generally Obj. [ECF No. 41]. They object to its conclusion that

Melie I.’s continued detention violates his due-process rights; the Report and

Recommendation concluded that the immigration judge who conducted his bond hearing

pursuant to 8 U.S.C. § 1226(a) erred in placing the burden on him to prove he was not a

danger to the community, rather than requiring the Government to make that showing by

clear and convincing evidence. See Obj. at 1, 4–5; R&R at 15. This objection requires the

Court to review de novo “those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

Rule 72.2(b)(3).

       Here, de novo review reveals that the Report and Recommendation, and

Respondents’ objections to it, implicate constitutional questions that may now be irrelevant

to Melie I.’s habeas petition due to a change in his circumstances. Specifically, the Report

and Recommendation focuses on due-process issues raised by the immigration judge’s

analysis under § 1226(a), which concerns discretionary detention. See R&R at 8–15. But


                                             2
shortly after the time for filing objections to the Report and Recommendation expired,

Melie I.’s state-court conviction for a sex offense appears to have become final for

immigration purposes, and as a result he may now arguably be subject to mandatory

detention under § 1226(c). Because of the timing of these events, the immigration judge

has not yet had the opportunity to address the effect of these changed circumstances on the

basis for Melie I.’s detention, nor have the Parties had the opportunity to develop their

arguments on that subject or to present those arguments to the magistrate judge for

consideration. “[A] ‘longstanding principle of judicial restraint requires that courts avoid

reaching constitutional questions in advance of the necessity of deciding them.’” Camreta

v. Greene, 563 U.S. 692, 705 (2011) (quoting Lyng v. Nw. Indian Cemetery Protective

Ass’n, 485 U.S. 439, 445 (1988)). Prudential concerns therefore impel the Court to reject

the Report and Recommendation in light of Melie I.’s changed circumstances and remand

this matter to the immigration judge for a determination of whether Melie I. is now subject

to mandatory detention.

       Most of the relevant events are described more fully in the Report and

Recommendation and are summarized only briefly here. See R&R at 1–4. On April 11,

2018, following Melie I.’s first bond hearing, the immigration judge determined that he

was subject to mandatory detention under § 1226(c) because, among other reasons,2 he had



2
       As the Report and Recommendation describes, a second basis for the immigration
judge’s determination that Melie I. was subject to mandatory detention—that he had been
convicted of a crime of violence, see Am. Pet. Ex. C at 5–7—can no longer provide a basis
for subjecting him to mandatory detention following the U.S. Supreme Court’s decision in
Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and is not at issue here. See R&R at 4–5.

                                             3
been convicted of the aggravated felony of rape when he pleaded guilty in Minnesota

district court to third-degree criminal sexual conduct with a victim who was mentally

impaired or helpless. See Am. Pet. Ex. C at 1–2, 4–5 [ECF No. 35-2 at 20–28]; 8 U.S.C.

§ 1227(a)(2)(A)(iii) (providing that an alien convicted of an aggravated felony following

his admission is deportable); 8 U.S.C. § 1101(a)(43)(A) (defining “aggravated felony” to

include “murder, rape, or sexual abuse of a minor”). The immigration judge found that

even if Melie I. was not subject to mandatory detention, his detention nevertheless was

appropriate as a discretionary matter under § 1226(a) because he presented a danger to the

community. Am. Pet. Ex. C at 8 n.4 (citing § 236(a) of the Immigration and Nationality

Act, codified at § 1226(a), and 8 C.F.R. § 1236.1(c)(3)).

       Several months later, on August 29, 2018, the Board of Immigration Appeals

(“BIA”) issued Matter of Acosta, which determined that “a conviction does not attain a

sufficient degree of finality for immigration purposes until the right to direct appellate

review on the merits of the conviction has been exhausted or waived.” 27 I. & N. Dec.

420, 432 (BIA 2018) (footnote omitted). At the time Matter of Acosta was issued,

Melie I.’s conviction was pending on direct appeal to the Minnesota Court of Appeals, and

thus was not sufficiently final under Matter of Acosta to support a mandatory-detention

determination. See State v. Ilogu, No. A17-1602, 2018 WL 4394965 (Minn. Ct. App.

Sept. 17, 2018).

       Promptly after Matter of Acosta was issued, Melie I. filed a motion for a hearing

and redetermination of custody. Second Ligon Decl. ¶ 10 [ECF No. 37]. The immigration

judge granted Melie I. a second bond hearing, but on October 11, 2018, she denied his


                                             4
request for a change in custody status, finding pursuant to § 1226(a) that he was dangerous.

Id. ¶¶ 11–12; Am. Pet. Ex. I [ECF No. 35-2 at 54]. It is that second determination, made

pursuant to § 1226(a) exclusively, that is at issue in the Report and Recommendation

currently before the Court.

       At the time Magistrate Judge Bowbeer issued the Report and Recommendation, and

throughout the period during which the Parties could file objections to that Report and

Recommendation and responses to such objections, Melie I.’s state-court conviction

remained not yet final under Matter of Acosta. After the Minnesota Court of Appeals

affirmed his conviction on September 17, 2018, Melie I. filed a petition for review by the

Minnesota Supreme Court, which was summarily denied on November 27, 2018. State v.

Ilogu, No. A17-1602, 2018 WL 4394965 (Minn. Ct. App. Sept. 17, 2018), review denied

(Minn. Nov. 27, 2018). Rule 13 of the Rules of the Supreme Court of the United States

gives a prospective petitioner ninety days from the date on which a state court of last resort

denied discretionary review. “It is settled that ‘the conclusion of direct review’ includes

the ninety days a state court defendant has to petition the Supreme Court of the United

States for a writ of certiorari.” Jihad v. Hvass, 267 F.3d 803, 804 (8th Cir. 2001) (citation

omitted). Accordingly, Melie I.’s state-court conviction became final on February 25,

2019, unless he filed a petition on or before that date.

       On March 18, 2019, recognizing that “the finality of Petitioner’s state-court

proceeding ha[d] the potential to affect the statutory basis for the detention he challenges

in this habeas action,” the Court ordered the Parties to file a joint letter “informing the

Court whether Petitioner timely filed with the United States Supreme Court a petition for


                                              5
a writ of habeas corpus seeking review of his state-court conviction, and whether they now

understand Petitioner’s state-court conviction to have become final under Matter of

Acosta.” Order at 2 [ECF No. 43]. In response, the Government stated that its searches of

the Supreme Court’s docket system “returned no results” for Melie I.’s name. Joint Ltr.

at 1 [ECF No. 44]. According to Melie I.’s counsel, however, Melie I. had informed his

counsel by phone that he had filed a pro se petition for a writ of certiorari “on February 25

or 26, 2019,” when he “deposit[ed] the petition in the jail’s internal mail system,” but

counsel had not been able to independently confirm that fact.         Id. Neither Party has

provided the Court with any subsequent updates about the status of any such petition, and

the Court’s own review of the Supreme Court’s docket indicates that, more three months

after the ninety-day deadline expired, no petition has been filed by Melie I. or on his behalf.

At this point, therefore, it seems clear that, notwithstanding Melie I.’s position to the

contrary, see Joint Ltr. at 2, the state-court conviction is now final under Matter of Acosta.

       The Parties dispute the effect of the finality of that conviction on the basis for

Melie I.’s detention. In their objections, Respondents contend that such finality renders

him subject to mandatory detention under § 1226(c). Obj. at 4 n.1. Melie I. disagrees; he

points out that when the immigration judge determined after his first, pre-Matter of Acosta

bond hearing that he was subject to mandatory detention because he had been convicted of

the aggravated felony of rape, that determination relied heavily on the BIA’s application

of an arguably analogous Ohio statute of conviction in Matter of Keeley. See Resp. to Obj.

at 2 n.2 [ECF No. 42]; Am. Pet. Ex. C at 4–5 (discussing Matter of Keeley, 27 I. & N. Dec.

146 (BIA 2017)). That BIA decision has since been reversed by the Sixth Circuit, which


                                              6
held that a rape conviction under Ohio law does not constitute an aggravated felony for

immigration purposes. Keeley v. Whitaker, 910 F.3d 878, 886 (6th Cir. 2018). Melie I.

plainly intends to argue that his conviction under Minnesota law, like the one in Keeley

that arose under Ohio law, is not covered by the mandatory-detention statute. The Court

expresses no opinion one way or the other which side is correct; neither side has had a fair

opportunity to develop the record or present argument on that question. Despite their

disagreement over whether the mandatory-detention statute covers Melie I., both sides

seem to want the Court to rule on the constitutional question of whether due process

requires Melie I. or the Government to bear the burden of proof under § 1226(a). See Joint

Ltr. at 1.

        Given the nonfrivolous and potentially dispositive question of whether Melie I. is

subject to mandatory detention—a question that is, at root, one of statutory construction—

it would be premature to decide the constitutional question raised in the Report and

Recommendation and in Respondents’ objections. Even if the Court were to conclude that

the Constitution does in fact require the Government, and not Melie I., to bear the burden

under § 1226(a), the relief available to Melie I. is remand for another custody

determination. It is a near certainty that in that new proceeding, the Government would

argue for mandatory detention under § 1226(c) in addition to arguing that he should be

detained under § 1226(a) on the grounds that he is dangerous. Depending on how the case

develops from there, it is entirely possible that this Court will never have a need to

adjudicate Melie I.’s habeas petition on constitutional grounds. Further proceedings may

make clear that he is subject to mandatory detention under § 1226(c), in which case the


                                             7
question of where the Constitution places the burden in a hearing proceeding under

§ 1226(a) would be irrelevant.

       “It is a foundational principle in our legal system . . . that courts must make every

effort to avoid deciding novel constitutional questions.” Wallace v. ConAgra Foods, Inc.,

747 F.3d 1025, 1029 (8th Cir. 2014) (citing Ashwander v. TVA, 297 U.S. 288, 345–47

(1936) (Brandeis, J., concurring)). Rather than allowing the manner in which this case has

developed to “force a decision on a constitutional question that might be unnecessary,” the

better approach is to remand the matter so the immigration judge may consider in the first

instance whether Melie I. is subject to mandatory detention under § 1226(c) on the basis of

his state-court conviction for criminal sexual conduct. Xiong v. Lynch, 836 F.3d 948, 949–

50 (8th Cir. 2016) (remanding to BIA for determination of whether petitioner’s state-court

conviction for burglary rendered him ineligible for cancellation of removal under

burglary-specific statutory provision rather than decide the question presented by the

parties of whether the BIA’s reliance on statute’s “crime of violence” residual clause was

unconstitutional for vagueness). This remand is made without prejudice to any arguments

the Parties may choose to make regarding discretionary detention under § 1226(a) in that

immigration proceeding or in a renewed habeas petition.

                                         ORDER

      For the foregoing reasons, and based upon all of the files, records, and proceedings

in the above-captioned matter, IT IS HEREBY ORDERED that:

       1.     Respondents’ Objections to the Report and Recommendation [ECF No. 41]

are DENIED WITHOUT PREJUDICE;


                                             8
       2.     The Report and Recommendation [ECF No. 40] is ACCEPTED IN PART

and REJECTED IN PART due to a change in Petitioner’s circumstances;

       3.     Petitioner’s Motion for Emergency Preliminary Injunction [ECF No. 17] is

DENIED, in part for lack of jurisdiction and in part as moot;

       4.     Petitioner’s Motion to Expedite Order to Show Cause [ECF No. 18] is

DENIED as moot; and

       5.     This matter is REMANDED to the immigration judge for a custody hearing

consistent with this order to be held within 30 days.



Dated: June 5, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             9
